As filed with the Securities and Exchange Commission on July 8 , An Exhibit List can be found on page II-5. Registration No. 333- 149260 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 AMENDMENT NO 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WELLQUEST MEDICAL & WELLNESS CORPORATION (Name of registrant in its charter) Oklahoma 8090 20-1842879 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3400SE Macy Rd, #18 Bentonville,
